DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 8-9, filed July 11, 2022, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 102 have been fully considered and are persuasive.  Specifically, the amendments further defining each holding arm having first and second pivot axis overcomes the rejection based on Markham. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Norton et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al (US 4,078,451) in view of Markham (US 3,696,955).
In reference to claim 1, Norton et al discloses a production installation for bending a workpiece comprising of 
a bending press (10) with a machine frame, a lower press beam, an upper press beam as well as tool holders (15, 12) arranged on the press beams [see figure 1; col. 3 lines 3-23],
at least one tool (not shown) [see col. 3 lines 3-23],
a protective unit with at least one protective element (22) and an adjusting device, wherein the at least one protective element (22) can be displaced relative to the bending press by means of the adjusting device from a protective position which at least sectionally covers the bending tool into a release position which at least sectionally releases the bending tool, and the at least one protective element (22) comprises a plate (23) having a first longitudinal edge as well as a second longitudinal edge and a width of the protective element is defined by the two longitudinal edges, and wherein the protective unit is arranged in a feed region in front of the bending press [see figure 1; col. 4 lines 47-56],
wherein the adjusting device comprises 
a first bracket (40) and 
a first holding arm (25) having a first end region and a second end region, the first end region of the first holding arm (25) being mounted on the first bracket (36) in an articulated manner about a first pivot axis (26) such that the first holding arm is pivotable relative to the first bracket and the second end region of the first holding arm (25) being connected to the protective element (22) in an articulated manner about a second pivot axis (27) such that the first holding arm is pivotable relative to the protective element (22) [see figure 1; col. 3 lines 43-64], and
a second bracket (25) [it is noted that Norton discloses two sets but only the arm is visible on the other side; see figure 1], and
a second holding arm (25) having a third end region and a fourth end region, the third end region of the second holding arm (25) being mounted on the second bracket (40) in an articulated manner  about a third pivot axis such that the second holding arm is pivotable relative to the second bracket and the fourth end region of the second holding arm (25) is connected to the protective element (22) in an articulated manner about a fourth pivot axis such that the second holding arm is pivotable relative to the protective element, wherein the third pivot axis and the fourth pivot axis are oriented parallel to each other [see figures 1; c col. 3 lines 43-64],
wherein the first bracket (40) and the second bracket (40) and the first holding arm (25) and the second holding arm (25) being arranged at a distance from one another in the direction of the longitudinal extend of the protective element [see figure 1]. 
Norton et al discloses the invention relates to machine tools of the kind having a working space but fails to disclose the machine tools being at least one bending punch and at least one bending die. 
However, Markham teaches of a need for providing a protective element to a bending press having at least one bending punch (17) and at least one bending die (18) for the purpose of shielding a working space from an operator during a bending operation to prevent injury [see figure 1].
Therefore it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, for the machine of Norton et al to be a bending press having at least one bending punch and at least one bending die, since Markham teaches that a need for protective guards exists within the art to prevent injury to an operator during bending operations.  
In reference to claim 2, Norton et al further discloses the protective unit is held on the upper press beam, as seen in figure 1.
In reference to claim 3, Norton et al further discloses the width of the at least one protective element (22) between its two longitudinal edges corresponds to an opening width between the tool holds of the completely open bending tool, as seen in figure 1.
In reference to claim 4, Norton et al further discloses the first and second holding arms (25) are pivotable between the protective position and the release position of the at least one protective element (25) [see col. 3 lines 51-55 & col. 4 lines 39-41], each by a pivot angle with a value selected from an angle range with a lower limit of 150 degrees and an upper limit of 200 degrees, as seen in figures 1 and 2.
In reference to claim 5, Norton et al further discloses a longitudinal extension of the holding arms (25) each approximately corresponds to the width of the at least one protective element (22) between its two longitudinal edges, as seen in figure 1.
In reference to claim 6, Norton et al further discloses when in the release position, the holding arms (25) each starting out from the brackets (40) project towards a side facing away from the lower press beam and the at least one protective element (22) is arranged so as to be suspended on a side of the holding arms (25) facing away from the upper press beam as well as in the direction towards the lower press beam, as seen in figure 1.
In reference to claim 7, Norton et al further discloses when in the protective position, both the holding arms (25) starting out from the brackets (40) and the at least one protective element (22) connected to the holding arms (25) in an articulated manner are suspended towards the lower press beam, as seen in figure 1.
In reference to claim 8, Norton et al further discloses the brackets (40) are arranged on the upper press beam such that in the protective position and with the bending tool being completely open, the second longitudinal edge of the at least one protective element faces the lower press beam and the at least one protective element and its second longitudinal edge extends at least to the lower tool holder, as seen in figure 1.
In reference to claim 9, Norton et al further discloses the first and second brackets (40) are arranged in an upper end section of the upper press beam, as seen in figure 1.
In reference to claim 10, Norton et al further discloses at least one damping device (piston/cylinder 44, 45) is provided, and the at least one damping device being operably connected to one of the holding arms [see col. 4 lines 47-61; figure 2].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725